     Case 1:17-cv-01524-DAD-GSA Document 82 Filed 04/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY L. ROBINSON,                              No. 1:17-cv-01524-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   DAVE DAVEY, et al.,                               PLAINTIFF’S MOTION FOR INJUNCTIVE
                                                       RELIEF
15                      Defendants.
                                                       (Doc. Nos. 78, 80)
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. This action proceeds on plaintiff’s

20   claim against defendant German for use of excessive force and against defendants Peterson and

21   S. Gonzales for failing to provide adequate medical care in violation of the Eighth Amendment.

22   (Doc. Nos. 52, 68.)

23          On February 22, 2021, plaintiff filed a “motion for request for extension of time,” in

24   which he seeks a court order requiring officials at California State Prison-Sacramento (where

25   plaintiff was previously incarcerated) to send his legal property to him, and requiring officials at

26   the Los Angeles County Mens Central Jail (where plaintiff is currently in custody), to provide

27   him with ink pens, legal copies, legal supplies, and envelopes. (Doc. No. 78.) On March 22,

28   2021, the assigned magistrate judge construed plaintiff’s motion as a motion for preliminary
                                                       1
     Case 1:17-cv-01524-DAD-GSA Document 82 Filed 04/27/21 Page 2 of 3


 1   injunctive relief and issued findings and recommendations recommending plaintiff’s motion be

 2   denied because the court lacked personal jurisdiction over CSP-Sacramento and Los Angeles

 3   County Mens Central Jail, as neither of those institutions are parties in this action. (Doc. No. 80

 4   at 2–3.) Those findings and recommendations were served on the parties and contained notice

 5   that any objections thereto were to be filed within fourteen (14) days. On April 5, 2021, plaintiff

 6   filed objections to the pending findings and recommendations. (Doc. No. 81.) None of the

 7   defendants filed a response to plaintiff’s objections to the findings and recommendations or any

 8   objections of their own, and the time in which to do so has now passed.

 9           In his objections, plaintiff does not meaningfully object to the magistrate judge’s analysis

10   and conclusion that the court lacks jurisdiction to order the injunctive relief that plaintiff seeks in

11   his pending motion. Rather than address the magistrate judge’s findings with regard to CSP-

12   Sacramento and Los Angeles County Mens Central Jail, plaintiff contends that the court can and

13   should order the relief he seeks from two other entities—neither of which are parties in this

14   action. (Doc. No. 81.) First, plaintiff argues that because defendants are represented by an

15   attorney from the California Department of Justice, that attorney has “the authority of the

16   executive branch [and] can have the secretary of the CDCR to have CSP-Sacramento new

17   Folsom’s warden, send [his] property to Los Angeles County Mens Central Jail.” (Id. at 2–3.)

18   Second, plaintiff appears to argue that this court has authority to order the Los Angeles County

19   Sheriff to provide him with the ink pens, stamps, pleading papers, and envelopes that he has

20   requested. (Id. at 3.) However, plaintiff’s arguments fail for the same reasons articulated in the
21   pending findings and recommendations, namely that neither of those entities have been named as

22   defendants in this action and are thus not parties before the court in this case.

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

24   conducted a de novo review of the case. Having carefully reviewed the entire file, including

25   plaintiff’s objections, the undersigned concludes that the findings and recommendations are

26   supported by the record and proper analysis.
27   /////

28   /////
                                                        2
     Case 1:17-cv-01524-DAD-GSA Document 82 Filed 04/27/21 Page 3 of 3


 1         Accordingly:

 2         1.    The findings and recommendations issued on March 22, 2021 (Doc. No. 80) are

 3               adopted in full; and

 4         2.    Plaintiff’s motion for a preliminary injunction (Doc. No. 78) is denied.

 5   IT IS SO ORDERED.
 6
        Dated:   April 26, 2021
 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
